PHIPPS, Presiding Judge.
In Ga. Farm Bureau Mut. Ins. Co. v. Smith,1 the Supreme Court of Georgia reversed this court’s decision in Smith v. Ga. Farm Bureau *301Mut. Ins. Co.2 Accordingly, we vacate our earlier opinion, adopt the opinion of the Supreme Court as our own, and affirm the trial court’s judgments.
Decided June 7, 2016.
Jonathan W. Johnson; Childers, Schlueter & Smith, C. Andrew Childers, for appellant (case no. A14A1824).
Strauss & Frost, John L. Strauss, for appellant (case no. A14A1825).
James Bates Brannan Groover, DukeR. Groover, LeeM. Gillis, for appellee.

Judgments affirmed.


Ellington, P. J., and McMillian, J., concur.


 298 Ga. 716 (784 SE2d 422) (2016).


 331 Ga. App. 780 (771 SE2d 452) (2015).